--------------------------------------------------------------------------------

Exhibit 10.1

NATURE’S CALL BRANDS INC.
2010 STOCK OPTION PLAN

This 2010 Stock Option Plan (the “Plan”) provides for the grant of options to
acquire shares of common stock, par value of $0.001 per share (the “Common
Stock”), of Nature’s Call Brands Inc., a Nevada corporation (the “Company”). For
the purposes of Eligible Employees (as defined below) who are subject to tax in
the United States, stock options granted under this Plan that qualify under
Section 422 of the United States Internal Revenue Code of 1986, as amended (the
“Code”), are referred to in this Plan as “Incentive Stock Options”. Incentive
Stock Options and stock options that do not qualify under Section 422 of the
Code (“Non-Qualified Stock Options”) and stock options granted to non-United
States residents under this Plan are referred to collectively as “Options”.

1. PURPOSE

1.1                  The purpose of this Plan is to retain the services of
valued directors, officers, key employees, and consultants of the Company and
such other persons as the Plan Administrator shall select in accordance with
Section 3 below, and to encourage such persons to acquire a greater proprietary
interest in the Company, thereby strengthening their incentive to achieve the
objectives of the stockholders of the Company, and to serve as an aid and
inducement in the hiring of new employees and to provide an equity incentive to
persons selected by the Plan Administrator.

1.2                 This Plan shall at all times be subject to all legal
requirements relating to the administration of stock option plans, if any, under
applicable United States federal and state securities laws, the Code, the rules
of any applicable stock exchange or stock quotation system, and the rules of any
foreign jurisdiction applicable to Options granted to residents therein
(collectively, the “Applicable Laws”).

2. ADMINISTRATION

2.1                This Plan shall be administered initially by the Board of
Directors of the Company (the “Board”), except that the Board may, in its
discretion, establish a committee composed of two (2) or more members of the
Board or two (2) or more other persons to administer the Plan, which committee
(the “Committee”) may be an executive, compensation or other committee,
including a separate committee especially created for this purpose. The Board
or, if applicable, the Committee is referred to herein as the “Plan
Administrator”.

2.2                 If and so long as the Common Stock is registered under
Section 12(b) or 12(g) of the United States Securities Exchange Act of 1934, as
amended (the “Exchange Act”), the Board shall consider in selecting the Plan
Administrator and the membership of any Committee, with respect to any persons
subject or likely to become subject to Section 16 of the Exchange Act, the
provisions regarding (a) “outside directors” as contemplated by Section 162(m)
of the Code, and (b) “Non-Employee Directors” as contemplated by Rule 16b-3
under the Exchange Act.

2.3                The Committee shall have the powers and authority vested in
the Board hereunder (including the power and authority to interpret any
provision of the Plan or of any Option). The members of any such Committee shall
serve at the pleasure of the Board. A majority of the members of the Committee
shall constitute a quorum, and all actions of the Committee shall be taken by a
majority of the members present. Any action may be taken by a written instrument
signed by all of the members of the Committee and any action so taken shall be
fully effective as if it had been taken at a meeting.

2.4                Subject to the provisions of this Plan, and with a view to
effecting its purpose, the Plan Administrator shall have the sole authority, in
its absolute discretion, to:

  (a) construe and interpret this Plan;         (b) define the terms used in the
Plan;         (c) prescribe, amend and rescind the rules and regulations
relating to this Plan;


--------------------------------------------------------------------------------

- 2 -

  (d) correct any defect, supply any omission or reconcile any inconsistency in
this Plan;         (e) grant Options under this Plan;         (f) determine the
individuals to whom Options shall be granted under this Plan and whether the
Option is an Incentive Stock Option or a Non-Qualified Stock Option, or
otherwise;         (g) determine the time or times at which Options shall be
granted under this Plan;         (h) determine the number of shares of Common
Stock subject to each Option, the exercise price of each Option, the duration of
each Option and the times at which each Option shall become exercisable;        
(i) determine all other terms and conditions of the Options; and         (j)
make all other determinations and interpretations necessary and advisable for
the administration of the Plan.

2.5                All decisions, determinations and interpretations made by the
Plan Administrator shall be binding and conclusive on all participants in the
Plan and on their legal representatives, heirs and beneficiaries, subject to any
contrary determination by the Board.

3. ELIGIBILITY

3.1                Incentive Stock Options may be granted to any individual who,
at the time the Option is granted, is an employee of the Company or any Related
Corporation (as defined below) (“Eligible Employees”) subject to tax in the
United States.

3.2                Non-Qualified Stock Options may be granted to Eligible
Employees, consultants, directors, and officers of the Company or any Related
Corporation and to such other persons as the Plan Administrator shall select,
subject to any Applicable Laws.

3.3                Options may be granted in substitution for outstanding
options of another company in connection with the merger, consolidation,
acquisition of property or stock or other reorganization between such other
company and the Company or any subsidiary of the Company. Options also may be
granted in exchange for outstanding Options.

3.4                Any person to whom an Option is granted under this Plan is
referred to as an “Optionee”. Any person who is the owner of an Option is
referred to as a “Holder”.

3.5                As used in this Plan, the term “Related Corporation” shall
mean any corporation (other than the Company) that is a “Parent Corporation” of
the Company or “Subsidiary Corporation” of the Company, as those terms are
defined in Sections 424(e) and 424(f), respectively, of the Code (or any
successor provisions) and the regulations thereunder (as amended from time to
time).

4. STOCK

4.1                The Plan Administrator is authorized to grant Options to
acquire up to a total of 8,500,000 shares of the Company’s authorized but
unissued, or reacquired, Common Stock. The number of shares with respect to
which Options may be granted hereunder is subject to adjustment as set forth in
Section 5.1(m) hereof. In the event that any outstanding Option expires or is
terminated for any reason, the shares of Common Stock allocable to the
unexercised portion of such Option may again be subject to an Option granted to
the same Optionee or to a different person eligible under Section 3 of this
Plan.

--------------------------------------------------------------------------------

- 3 -

5. TERMS AND CONDITIONS OF OPTIONS

5.1                Each Option granted under this Plan shall be evidenced by a
written agreement approved by the Plan Administrator (the “Agreement”).
Agreements may contain such provisions, not inconsistent with this Plan, as the
Plan Administrator in its discretion may deem advisable. All Options also shall
comply with the following requirements:

  (a) Number of Shares and Type of Option           Each Agreement shall state
the number of shares of Common Stock to which it pertains and, for Optionees
subject to tax in the United States, whether the Option is intended to be an
Incentive Stock Option or a Non-Qualified Stock Option, provided that:          
(i) in the absence of action to the contrary by the Plan Administrator in
connection with the grant of an Option, all Options shall be Non-Qualified Stock
Options;           (ii) the aggregate fair market value (determined at the Date
of Grant, as defined below) of the stock with respect to which Incentive Stock
Options are exercisable for the first time by an Optionee subject to tax in the
United States during any calendar year (granted under this Plan and all other
Incentive Stock Option plans of the Company, a Related Corporation or a
predecessor company) shall not exceed U.S.$100,000, or such other limit as may
be prescribed by the Code as it may be amended from time to time (the “Annual
Limit”); and           (iii) any portion of an Option which exceeds the Annual
Limit shall not be void but rather shall be a Non-Qualified Stock Option.      
    (b) Date of Grant           Each Agreement shall state the date the Plan
Administrator has deemed to be the effective date of the Option for purposes of
this Plan (the “Date of Grant”).           (c) Option Price           Each
Agreement shall state the price per share of Common Stock at which it is
exercisable. The Plan Administrator shall act in good faith to establish the
exercise price in accordance with Applicable Laws; provided that:           (i)
the exercise price per share for an Incentive Stock Option shall not be less
than the fair market value per share of the Common Stock at the Date of Grant as
determined by the Plan Administrator in good faith;           (ii) with respect
to Incentive Stock Options granted to greater-than-ten percent (>10%)
stockholders of the Company (as determined with reference to Section 424(d) of
the Code), the exercise price per share shall not be less than one hundred ten
percent (110%) of the Fair Market Value (as such term is defined in (v) below)
per share of the Common Stock at the Date of Grant as determined by the Plan
Administrator in good faith;           (iii) Options granted in substitution for
outstanding options of another company in connection with the merger,
consolidation, acquisition of property or stock or other reorganization
involving such other company and the Company or any subsidiary of the Company
may be granted with an exercise price equal to the exercise price for the
substituted option of the other company, subject to any adjustment consistent
with the terms of the transaction pursuant to which the substitution is to
occur;


--------------------------------------------------------------------------------

- 4 -

  (iv) with respect to Non-Qualified Stock Options, the exercise price per share
shall be determined by the Plan Administrator at the time the Option is granted;
and         (v) For the purposes of the Plan, “Fair Market Value” means, with
respect to the Common Stock and as of the date an Incentive Stock Option is
granted hereunder, the market price per share of such Common Stock determined by
the Plan Administrator, consistent with the requirements of Section 422 of the
Code and to the extent consistent therewith, as follows: (i) If the Common Stock
was traded on a stock exchange on the date in question, then the Fair Market
Value will be equal to the closing price reported by the applicable
composite-transactions report for such date; (ii) If the Common Stock was traded
over- the-counter on the date in question, then the Fair Market Value will be
equal to the average of the last reported representative bid and asked prices
quoted for such date; and (iii) If none of the foregoing provisions is
applicable, then the Fair Market Value will be determined by the Plan
Administrator in good faith on such basis as it deems appropriate.


  (d) Duration of Options           At the time of the grant of the Option, the
Plan Administrator shall designate, subject to paragraph 5.1(g) below, the
expiration date of the Option, which date shall not be later than ten (10) years
from the Date of Grant; provided, that the expiration date of any Incentive
Stock Option granted to a greater-than-ten percent (>10%) stockholder of the
Company (as determined with reference to Section 424(d) of the Code) shall not
be later than five (5) years from the Date of Grant. In the absence of action to
the contrary by the Plan Administrator in connection with the grant of a
particular Option, and except in the case of Incentive Stock Options as
described above, all Options granted under this Plan shall expire five (5) years
from the Date of Grant.           (e) Vesting Schedule           No Option shall
be exercisable until it has vested. The vesting schedule for each Option shall
be specified by the Plan Administrator at the time of grant of the Option;
provided that if no vesting schedule is specified at the time of grant, the
Option shall vest as follows:           (i) on the first anniversary of the Date
of Grant, the Option shall vest and shall become exercisable with respect to 25%
of the Common Stock to which it pertains;           (ii) on the second
anniversary of the Date of Grant, the Option shall vest and shall become
exercisable with respect to an additional 25% of the Common Stock to which it
pertains;           (iii) on the third anniversary of the Date of Grant, the
Option shall vest and shall become exercisable with respect to an additional 25%
of the Common Stock to which it pertains; and           (iv) on the fourth
anniversary of the Date of Grant, the Option shall vest and shall become
exercisable with respect to balance of the Common Stock to which it pertains.  
        The Plan Administrator may specify a vesting schedule for all or any
portion of an Option based on the achievement of performance objectives
established in advance of the commencement by the Optionee of services related
to the achievement of the performance objectives. Performance objectives shall
be expressed in terms of one or more of the following: return on equity, return
on assets, share price, market share, sales, earnings per share, costs, net
earnings, net worth, inventories, cash and cash equivalents, gross margin or the
Company’s performance relative to its internal business plan, or such other
terms as determined and directed by the Board. Performance objectives may be in
respect of the performance of the Company as a whole (whether on a consolidated
or unconsolidated basis), a Related Corporation, or a subdivision, operating
unit, product or product line of either of the foregoing. Performance objectives
may be absolute or relative and may be expressed in terms of a progression or a
range. An Option that is exercisable (in full or in part) upon the achievement
of one or more performance objectives may be exercised only following written
notice to the Optionee and the Company by the Plan Administrator that the
performance objective has been achieved.


--------------------------------------------------------------------------------

- 5 -

  (f) Acceleration of Vesting             The vesting of one or more outstanding
Options may be accelerated by the Plan Administrator at such times and in such
amounts as it shall determine in its sole discretion. The vesting of Options
also shall be accelerated under the circumstances described in Section 5.1(m)
below.             (g) Term of Option             (i) Options that have vested
as specified by the Plan Administrator or in accordance with this Plan, shall
terminate, to the extent not previously exercised, upon the occurrence of the
first of the following events:             A. the expiration of the Option, as
designated by the Plan Administrator in accordance with Section 5.1(d) above;  
          B. the date of an Optionee’s termination of employment or contractual
relationship with the Company or any Related Corporation for cause (as
determined in the sole discretion of the Plan Administrator);             C. the
expiration of three (3) months from the date of an Optionee’s termination of
employment or contractual relationship with the Company or any Related
Corporation for any reason whatsoever other than cause, death or Disability (as
defined below); or             D. the expiration of one year (1) from
termination of an Optionee’s employment or contractual relationship by reason of
death or Disability (as defined below).             (ii) Upon the death of an
Optionee, any vested Options held by the Optionee shall be exercisable only by
the person or persons to whom such Optionee’s rights under such Option shall
pass by the Optionee’s will or by the laws of descent and distribution of the
Optionee’s domicile at the time of death and only until such Options terminate
as provided above.             (iii) For purposes of the Plan, unless otherwise
defined in the Agreement, “Disability” shall mean medically determinable
physical or mental impairment which has lasted or can be expected to last for a
continuous period of not less than six (6) months or that can be expected to
result in death. The Plan Administrator shall determine whether an Optionee has
incurred a Disability on the basis of medical evidence acceptable to the Plan
Administrator. Upon making a determination of Disability, the Plan Administrator
shall, for purposes of the Plan, determine the date of an Optionee’s termination
of employment or contractual relationship.             (iv) Unless accelerated
in accordance with Section 5.1(f) above, unvested Options shall terminate
immediately upon the Optionee resigning from the Company or the Company
terminating the Optionee’s employment or contractual relationship with the
Company or any Related Corporation for any reason whatsoever, including death or
Disability.             (v) For purposes of this Plan, transfer of employment
between or among the Company and/or any Related Corporation shall not be deemed
to constitute a termination of employment with the Company or any Related
Corporation. For purposes of this subsection, employment shall be deemed to
continue while the Optionee is on military leave, sick leave or other bona fide
leave of absence (as determined by the Plan Administrator). The foregoing
notwithstanding, employment shall not be deemed to continue beyond the first
ninety (90) days of such leave, unless the Optionee’s re-employment rights are
guaranteed by statute or by contract.


--------------------------------------------------------------------------------

- 6 -

  (h) Exercise of Options           (i) Options shall be exercisable, in full or
in part, at any time after vesting, until termination. If less than all of the
shares included in the vested portion of any Option are purchased, the remainder
may be purchased at any subsequent time prior to the expiration of the Option
term. Only whole shares may be issued pursuant to an Option, and to the extent
that an Option covers less than one (1) share, it is unexercisable.          
(ii) Options or portions thereof may be exercised by giving written notice to
the Company, which notice shall specify the number of shares to be purchased,
and be accompanied by payment in the amount of the aggregate exercise price for
the Common Stock so purchased, which payment shall be in the form specified in
Section 5.1(i) below. The Company shall not be obligated to issue, transfer or
deliver a certificate of Common Stock to the Holder of any Option, until
provision has been made by the Holder, to the satisfaction of the Company, for
the payment of the aggregate exercise price for all shares for which the Option
shall have been exercised and for satisfaction of any tax withholding
obligations associated with such exercise.           (iii) During the lifetime
of an Optionee, Options are exercisable only by the Optionee or in the case of a
Non-Qualified Stock Option, transferee who takes title to such Option in the
manner permitted by subsection 5.1(k) hereof.           (i) Payment upon
Exercise of Option           Upon the exercise of any Option, the aggregate
exercise price shall be paid to the Company in cash or by certified or cashier’s
check or by delivering to the Company shares of Common Stock previously held by
such Holder, or by the Company withholding shares of Common Stock otherwise
deliverable pursuant to exercise of the Option, which shares of Common Stock
received or withheld shall have a fair market value at the date of exercise (as
determined by the Plan Administrator) equal to the aggregate exercise price to
be paid by the Optionee upon such exercise.           In addition, if
pre-approved in writing by the Plan Administrator who may arbitrarily withhold
consent, the Holder may pay for all or any portion of the aggregate exercise
price by complying with any other payment mechanism approved by the Plan
Administrator at the time of exercise.           (j) No Rights as a Stockholder
          A Holder shall have no rights as a stockholder with respect to any
shares covered by an Option until such Holder becomes a record holder of such
shares, irrespective of whether such Holder has given notice of exercise.
Subject to the provisions of Section 5.1(m) hereof, no rights shall accrue to a
Holder and no adjustments shall be made on account of dividends (ordinary or
extraordinary, whether in cash, securities or other property) or distributions
or other rights declared on, or created in, the Common Stock for which the
record date is prior to the date the Holder becomes a record holder of the
shares of Common Stock covered by the Option, irrespective of whether such
Holder has given notice of exercise.


--------------------------------------------------------------------------------

- 7 -

  (k) Transfer of Option             (i) Options granted under this Plan and the
rights and privileges conferred by this Plan may not be transferred, assigned,
pledged or hypothecated in any manner (whether by operation of law or otherwise)
other than by will or by applicable laws of descent and distribution or, in the
case of a Non-Qualified Stock Option, pursuant to a qualified domestic relations
order, and shall not be subject to execution, attachment or similar process;
provided however that, subject to applicable laws:             A. for
Non-Qualified Stock Options, any Agreement may provide or be amended to provide
that a Non-Qualified Stock Option to which it relates is transferable without
payment of consideration to immediate family members of the Optionee or to
trusts or partnerships or limited liability companies established exclusively
for the benefit of the Optionee and the Optionee's immediate family members; or
            B. for all Options, the Optionee's heirs or administrators may
exercise any portion of the outstanding Options within one year of the
Optionee's death.             (ii) Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of any Option or of any right or privilege
conferred by this Plan contrary to the provisions hereof, or upon the sale, levy
or any attachment or similar process upon the rights and privileges conferred by
this Plan, such Option shall thereupon terminate and become null and void.      
      (l) Securities Regulation and Tax Withholding             (i) Shares of
Common Stock shall not be issued with respect to an Option unless the exercise
of such Option and the issuance and delivery of such shares shall comply with
all Applicable Laws. The inability of the Company to obtain from any regulatory
body the authority deemed by the Company to be necessary for the lawful issuance
and sale of any Options or shares under this Plan, or the unavailability of an
exemption from registration for the issuance and sale of any shares under this
Plan, shall relieve the Company of any liability with respect to the
non-issuance or sale of such Options or shares.             (ii) As a condition
to the exercise of an Option, the Plan Administrator may require the Holder to
represent and warrant in writing at the time of such exercise that the shares
are being purchased only for investment and without any then-present intention
to sell or distribute such shares. At the option of the Plan Administrator, a
stop-transfer order against such shares may be placed on the stock books and
records of the Company, and a legend indicating that the stock may not be
pledged, sold or otherwise transferred unless an opinion of counsel is provided
stating that such transfer is not in violation of any applicable law or
regulation, may be stamped on the certificates representing such shares in order
to assure an exemption from registration. The Plan Administrator also may
require such other documentation as may from time to time be necessary to comply
with federal or state securities laws. THE COMPANY HAS NO OBLIGATION TO
UNDERTAKE REGISTRATION OF OPTIONS OR THE SHARES OF STOCK ISSUABLE UPON THE
EXERCISE OF OPTIONS.             (iii) The Holder shall pay to the Company by
wire transfer, certified or cashier’s check, promptly upon exercise of an Option
or, if later, the date that the amount of such obligations becomes determinable,
all applicable federal, state, local and foreign withholding taxes that the Plan
Administrator, in its discretion, determines to result upon exercise of an
Option or from a transfer or other disposition of shares of Common Stock
acquired upon exercise of an Option or otherwise related to an Option or shares
of Common Stock acquired in connection with an Option. Upon approval of the Plan


--------------------------------------------------------------------------------

- 8 -

Administrator, a Holder may satisfy such obligation by complying with one or
more of the following alternatives selected by the Plan Administrator:        
A. Holder or by the Company withholding shares of Common Stock otherwise
deliverable pursuant to the exercise of the Option, which shares of Common Stock
received or withheld shall have a fair market value at the date of exercise (as
determined by the Plan Administrator) equal to any withholding tax obligations
arising as a result of such exercise, transfer or other disposition; or B. by
complying with any other payment mechanism approved by the Plan Administrator
from time to time.     (iv) The issuance, transfer or delivery of certificates
of Common Stock pursuant to the exercise of Options may be delayed, at the
discretion of the Plan Administrator, until the Plan Administrator is satisfied
that the applicable requirements of the federal or state securities laws and the
withholding provisions under Applicable Laws have been met and that the Holder
has paid or otherwise satisfied any withholding tax obligation as described in
paragraph 5.1(l)(iii) above. (m) Stock Dividend or Reorganization     (i) If:
(1) the Company shall at any time be involved in a transaction described in
Section 424(a) of the Code (or any successor provision) or any “corporate
transaction” described in the regulations thereunder; (2) the Company shall
declare a dividend payable in, or shall subdivide, reclassify, reorganize, or
combine, its Common Stock or otherwise effect a change in the outstanding Common
Stock as a result of a stock split, reverse stock split or other
recapitalization; or (3) any other event with substantially the same effect
shall occur, the Plan Administrator shall, subject to applicable law, with
respect to each outstanding Option, proportionately adjust the number of shares
of Common Stock subject to such Option and/or the exercise price per share so as
to preserve the rights of the Holder substantially proportionate to the rights
of the Holder prior to such event, and to the extent that such action shall
include an increase or decrease in the number of shares of Common Stock subject
to outstanding Options, the number of shares available under Section 4 of this
Plan and the exercise price for such Options shall automatically be increased or
decreased, as the case may be, proportionately, without further action on the
part of the Plan Administrator, the Company, the Company’s stockholders, or any
Holder, so as to preserve the proportional rights of the Holder.     (ii) In the
event that the presently authorized capital stock of the Company is changed into
the same number of shares with a different par value, or without par value, the
stock resulting from any such change shall be deemed to be Common Stock within
the meaning of the Plan, and each Option shall apply to the same number of
shares of such new stock as it applied to old shares immediately prior to such
change.     (iii) If the Company shall at any time declare an extraordinary
dividend with respect to the Common Stock, whether payable in cash or other
property, the Plan Administrator may, subject to applicable law, in the exercise
of its sole discretion and with respect to each outstanding Option,
proportionately adjust the number of shares of Common Stock subject to such
Option and/or adjust the exercise price per share so as to preserve the rights
of the Holder substantially proportionate to the rights of the Holder prior to
such event, and to the extent that such action shall include an increase or
decrease in the number of shares of Common Stock subject to outstanding Options,
the number of shares available under Section 4 of this Plan shall automatically
be increased or decreased, as the case may be, proportionately, without further
action on the part of the Plan Administrator, the Company, the Company’s
stockholders, or any Holder.


--------------------------------------------------------------------------------

- 9 -

    (iv) The foregoing adjustments in the shares subject to Options shall be
made by the Plan Administrator, or by any successor administrator of this Plan,
or by the applicable terms of any assumption or substitution document.          
  (v) The grant of an Option shall not affect in any way the right or power of
the Company to make adjustments, reclassifications, reorganizations or changes
of its capital or business structure, to merge, consolidate or dissolve, to
liquidate or to sell or transfer all or any part of its business or assets.


6. EFFECTIVE DATE; STOCKHOLDER APPROVAL

6.1                Incentive Stock Options may be granted by the Plan
Administrator from time to time on or after the date on which this Plan is
adopted (the “Effective Date”) through the day immediately preceding the tenth
anniversary of the Effective Date.

6.2                Non-Qualified Stock Options may be granted by the Plan
Administrator on or after the Effective Date and until this Plan is terminated
by the Board in its sole discretion.

6.3                Termination of this Plan shall not terminate any Option
granted prior to such termination.

6.4                If the approval of this Plan by the stockholders of the
Company is not obtained within twelve (12) months after the Effective Date, all
Options granted thereafter shall be considered Non-Qualified Stock Options and
any Options granted to “covered employees” as such term is defined for purposes
of Section 162(m) of the Code will not be eligible for the exclusion set forth
in Section 162(m) of the Code with respect to the deductibility by the Company
of certain compensation.

7. NO OBLIGATIONS TO EXERCISE OPTION

7.1                The grant of an Option shall impose no obligation upon the
Optionee to exercise such Option.

8. NO RIGHT TO OPTIONS OR TO EMPLOYMENT

8.1                Whether or not any Options are to be granted under this Plan
shall be exclusively within the discretion of the Plan Administrator, and
nothing contained in this Plan shall be construed as giving any person any right
to participate under this Plan.

8.2                The grant of an Option shall in no way constitute any form of
agreement or understanding binding on the Company or any Related Corporation,
express or implied, that the Company or any Related Corporation will employ or
contract with an Optionee for any length of time, nor shall it interfere in any
way with the Company’s or, where applicable, a Related Corporation’s right to
terminate Optionee’s employment at any time, which right is hereby reserved.

9. APPLICATION OF FUNDS

9.1                The proceeds received by the Company from the sale of Common
Stock issued upon the exercise of Options shall be used for general corporate
purposes, unless otherwise directed by the Board.

10. INDEMNIFICATION OF PLAN ADMINISTRATOR

10.1              In addition to all other rights of indemnification they may
have as members of the Board, members of the Plan Administrator shall be
indemnified by the Company for all reasonable expenses and liabilities of any
type or nature, including attorneys’ fees, incurred in connection with any
action, suit or proceeding to which they or any of them are a party by reason
of, or in connection with, this Plan or any Option granted under this Plan, and
against all amounts paid by them in settlement thereof (provided that such
settlement is approved by independent legal counsel selected by the Company),
except to the extent that such expenses relate to matters for which it is
adjudged that such Plan Administrator member is liable for willful misconduct;
provided, that within fifteen (15) days after the institution of any such
action, suit or proceeding, the Plan Administrator member involved therein
shall, in writing, notify the Company of such action, suit or proceeding, so
that the Company may have the opportunity to make appropriate arrangements to
prosecute or defend the same.

--------------------------------------------------------------------------------

- 10 -

11. AMENDMENT OF PLAN

11.1              The Plan Administrator may, subject to Applicable Laws, at any
time, modify, amend, suspend or terminate this Plan or modify or amend Options
granted under this Plan, including, without limitation, such modifications or
amendments as are necessary to maintain compliance with applicable statutes,
rules or regulations; provided however that:

  (a) no Option may be granted during any suspension of this Plan or after
termination of this Plan;         (b) the events triggering acceleration of
vesting of outstanding Options may be modified, expanded or eliminated without
the consent of Holders;         (c) the Plan Administrator may condition the
effectiveness of any such amendment on the receipt of stockholder approval at
such time and in such manner as the Plan Administrator may consider necessary
for the Company to comply with or to avail the Company and/or the Optionees of
the benefits of any securities, tax, market listing or other administrative or
regulatory requirement;         (d) the Plan Administrator may not increase the
number of shares available for issuance on the exercise of Incentive Stock
Options without stockholder approval;         (e) any amendment, suspension or
termination of this Plan will not affect Options already granted, and such
Options will remain in full force and effect as if the Plan had not been
amended, suspended or terminated, unless mutually agreed otherwise between the
Optionee and the Plan Administrator, which agreement will have to be in writing
and signed by the Optionee and the Company.

11.2              Without limiting the generality of Section 11.1 hereof, the
Plan Administrator may modify grants to persons who are eligible to receive
Options under this Plan who are foreign nationals or employed outside Canada and
the United States to recognize differences in local law, tax policy or custom.

Effective Date: December 21, 2010

--------------------------------------------------------------------------------